 1
 2
 3
 4
 5
 6
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEVADA
10
11   JAMES M. HERNDON,
                                                               Case No.: 2:19-cv-00018-GMN-NJK
12                Plaintiff(s),
                                                                               Order
13   v.
14   CITY OF HENDERSON, et al.,
15                Defendant(s).
16            Each non-governmental party is required to file a certificate of interested parties
17 concurrently with its first appearance in a case. Fed. R. Civ. P. 7.1(b)(1); Local Rule 7.1-1(c)
18 (amended effective May 1, 2016).1 The individual defendants failed to file a certificate of
19 interested parties. Accordingly, individual defendants must file a certificate of interested parties
20 no later than August 7, 2019.
21            IT IS SO ORDERED.
22            Dated: July 30, 2019
23                                                                   ______________________________
                                                                     Nancy J. Koppe
24                                                                   United States Magistrate Judge
25
26
27
              1
                  As a governmental entity, the City of Henderson need not file a certificate of interested
28 parties.

                                                         1
